Filed pursuant to Rule 433 Registration Statement No. 333-158199-10 FINANCIAL PRODUCTS FACT SHEET (T80) Offering Period: November 29, 2011  December 15, 2011 13-month Digital Barrier Notes Linked to the S&P 500 ® Index and the Russell ® Index Return Profile 13-month Digital Barrier Notes linked to the performance of the S&P 500 ® Index and the Russell 2000 ® Index If the Final Level of each Underlying is greater than or equal to its Knock-In Level, the investor will be entitled to receive the Fixed Payment Percentage at maturity If a Knock-In Event occurs, the investor may receive an amount that is less than their principal amount and may lose their entire investment If a Knock-In Event does not occur, the investor will receive an amount equal to their principal plus the Fixed Payment Percentage Any payment on the securities is subject to the credit risk of the Issuer Terms & Knock-In Event Issuer: Credit Suisse AG (Credit Suisse), Nassau Branch Trade Date: Expected to be December 16, 2011 Settlement Date: Expected to be December 21, 2011 Underlyings: S&P 500 ® Index & Russell 2000 ® Index Fixed Payment Percentage: Expected to be between [7.00-9.00]% (to be determined on the Trade Date). Redemption Amount: An amount in cash equal to the principal amount of the securities held multiplied by the sum of 1 plus the Underlying Return of the Lowest Performing Underlying. Lowest Performing Underlying: The Underlying with the lowest Underlying Return. Underlying Return: For each Underlying, calculated as follows: If a Knock-In Event does not occur, then the Underlying Return of such Underlying will equal the Fixed Payment Percentage. If a Knock-In Event occurs and (i) the Final Level of such Underlying is greater than or equal to its Initial Level, the Underlying Return will equal the Fixed Payment Percentage, (ii) the Final Level of the such Underlying is less than its Initial Level but greater than or equal to its Knock-In Level, then the Underlying Return will equal [(Final Level  Initial Level) / Initial Level] plus the Fixed Payment Percentage, or (iii) the Final Level of such Underlying is less than its Knock-In Level, then the
